Mahoney, P. J. (concurring in part and dissenting in part).
I concur with the majority’s conclusion that defendant’s convictions based on the second and fourth counts of the indictment should be reversed and that the conviction based on the third count should be affirmed. I do not, however, believe there was sufficient corroboration under CPL 60.20 to sustain the conviction on the fifth count of the indictment and would reverse that conviction as well.
Concerning the second incident which occurred in February or March of 1977, the majority finds that defendant’s written statement sufficiently corroborates the unsworn testimony of his seven-year-old daughter and her girlfriend as to what defendant did to the girlfriend. Applying the same reasoning used to uphold the conviction of sexual abuse committed against defendant’s seven-year-old daughter in September of 1976, the majority states that defendant’s admission regarding the 1977 incident admits the act while denying only the intent. However, unlike defendant’s statement concerning the 1976 incident, which admitted touching his daughter in the genital area to see if she had wet the bed, the defendant’s statement dealing with the 1977 incident contained no such admission. Defendant merely said that after his daughter’s girlfriend fell in her own urine, he "went to her side and picked her up around the waist, she then raised her panties and I brushed her coat off because it had dirt on it” (emphasis added). Thus, since defendant’s statement does not admit "any *91touching of the sexual or other intimate parts” of his daughter’s girlfriend (Penal Law, § 130.00, subd 3), it is insufficient to corroborate the unsworn testimony.
Accordingly, the judgment should be modified by reversing the convictions of sexual abuse in the first degree based on the second, fourth and fifth counts of the indictment.
Herlihy, J. (concurring in part and dissenting in part). Reading the record in its entirety is convincing that the jury verdict should be affirmed. The trial court, confronted with a difficult proceeding as to proof, handled the case with dispatch and good judgment.
The judgment should be affirmed.
Greenblott and Main, JJ., concur with Casey, J.; Mahoney, P. J., and Herlihy, J., concur in part and dissent in part in separate opinions.
Judgment modified, on the law, by reversing the convictions of sexual abuse in the first degree based on the second and fourth counts of the indictment, dismissing the second and fourth counts of the indictment and vacating the sentence, and matter remitted to the County Court of Clinton County for resentencing, and, as so modified, affirmed.